THIRD QUARTER 2008 RESULTS St. Louis, October 17, 2008.Reliance Bancshares, Inc. (“the Company”), the parent company of Reliance Bank and Reliance Bank, FSB, announced their third quarter and year-to-date results. Results Net income for the quarter ended September 30, 2008, was $851 thousand, a 419% increase when compared to the quarter ended September 30, 2007.Diluted earnings per share for the third quarter of 2008 were $.04, up $.03 versus the prior year third quarter.The Company continues to look for and implement cost reduction opportunities in this difficult period.Management has achieved reduced operating costs, but increased costs of dealing with problem loans have offset those savings.As this period of difficulty disappears, management believes the Company will emerge stronger and more efficient due to the implementation of these initiatives. Through the first nine months we have achieved excellent Balance Sheet growth.The combination of continued growth and cost reductions have allowed the Company to maintain a positive cash flow even though net income is negative for the first nine months of 2008. Total assets for the quarter ended September 30, 2008, were $1.5 billion, an increase of $410.1 million, or 38%, when compared to the second quarter of 2007.Total loan growth was $312.5 million, or 34%, for the first nine months of 2008 compared to $171.4 million, or 26%, for the first nine months of 2007.While the Company continues to offer very competitive terms, we have concentrated on the quality of the loan portfolio and on increasing our spread. Net interest income for the quarter and nine months ended September 30, 2008, increased $3.4 million, or 50%, and $7.7 million, or 40%, respectively, compared to net interest income for the quarter and nine months ended September 30, 2007.This growth in net interest income resulted from the growth in interest income on an increasing level of interest-earning assets during the first nine months of 2008, with an increasingly proportionate share of such interest-earning assets being comprised of loans, which are the Company’s highest interest-earning assets. For the nine months ended September 30, 2008, total deposits grew by $262.0 million, or 31%, to $1.1 billion compared to $799.5 million at September 30, 2007.Non-interest bearing deposits increased $960.0 thousand to $54.4 million, which represents 5% of total deposits for the first nine months of 2008.Interest bearing deposits grew by $261.0 million to $1.0 billion, which represents 95% of total deposits for the first nine months of 2008. The provision for loan losses was $1.8 million for the quarter ended September 30, 2008, compared to $1.5 million for the quarter ended September 30, 2007.The increase in the provision for loan losses was due to loan growth and additional reserves needed to shore-up a limited number of credits that have deteriorated.Declining real estate values have caused an increase in the company’s non-performing assets during the past year.Non-performing assets have increased $4.2 million, or 19% for the first nine months of 2008.However, since December 31, 2007 non-performing loans have declined as a percentage of outstanding loans from 1.95% to 1.25% at September 30, 2008.During the quarter ended September 30, 2008, the Company recorded net charge-offs of $2.1 million compared to net charge-offs of $161 thousand for the quarter ended September 30, 2007. Net Charge-offs (quarter ended 9/30/2008) $2.1 million Net Charge-offs (quarter ended 9/30/2007) $161 thousand Non-performing Assets (9/30/2008) $26.9 million Non-performing Assets (12/31/07) $22.7 million Non-performing Assets (9/30/2007) $10.4 million Non-performing Loans (9/30/2008) $15.3 million or 1.25% of loans Non-performing Loans (12/31/2007) $17.7 million or 1.95% of loans Non-performing Loans (9/30/2007) $8.8 million or 1.05% of loans As a result of the larger loan loss provision, the Company reported a net loss of $1.2 million for the nine month period ended September 30, 2008.Diluted earnings per share were $(.06) for the nine months ended September 30, 2008 down $.14 versus the same period one year ago.Total revenue, defined as total interest income and non-interest income increased 26% to $21.3 million for the third quarter, compared to the same quarter one year ago and increased 24% to $59.6 million for the nine month period end September 30, 2008, compared to a year ago. Please refer to the Consolidated Financial Summary attached for more details. Readers should note that in addition to the historical information contained herein, this press release contains forward-looking statements, which are inherently subject to risks and uncertainties that could cause actual results to differ materially from those contemplated from such statements.Factors that could cause or contribute to such differences include, but are not limited to, burdens imposed by federal and state regulations of banks, credit risk, exposure to local and national economic conditions, risks associated with rapid increase and decrease in prevailing interest rates, effects of mergers and acquisitions, effects of critical accounting policies and judgments, legal and regulatory developments and competition from banks and other financial institutions, as well as other risk factors described in Reliance Bancshares’ 2007 Form 10-K.Forward-looking statements speak only as of the date they are made, and the Company undertakes no obligation to update them in light of new information or future events. RELIANCE BANCSHARES, INC. CONSOLIDATED FINANCIAL SUMMARY (Unadited) (In thousands, except per share data) For the Nine For the Nine For the Quarter For the Quarter Months Ended Months Ended Ended Ended BALANCE SHEETS Sept. 30, 2008 Sept. 30, 2007 Sept. 30, 2008 Sept. 30, 2007 ASSETS Cash and due from banks $12,704 $10,837 $12,704 $10,837 Federal funds sold - 39 - 39 Interest bearing deposits 2,056 99 2,056 99 Debt and equity investments 178,331 172,829 178,331 172,829 Loans 1,224,273 838,822 1,224,273 838,822 Less reserve for loan losses 12,399 8,891 12,399 8,891 Net loans 1,211,874 829,931 1,211,874 829,931 Premises and equipment, net 44,491 41,032 44,491 41,032 Goodwill 1,149 1,149 1,149 1,149 Core deposit intangible 157 174 157 174 Other real estate owned 11,653 1,612 11,653 1,612 Other assets 13,714 8,317 13,714 8,317 Total assets $1,476,129 $1,066,019 $1,476,129 $1,066,019 LIABILITIES & EQUITY Noninterest bearing deposits $54,402 $46,139 $54,402 $46,139 Interest bearing deposits 1,042,132 753,326 1,042,132 753,326 Total deposits 1,096,534 799,465 1,096,534 799,465 Short-term borrowings 86,215 72,321 86,215 72,321 Long-term FHLB advances 149,000 50,000 149,000 50,000 Other liabilities 7,821 5,575 7,821 5,575 Total liabilities 1,339,570 927,361 1,339,570 927,361 Stockholders’ equity 136,559 138,658 136,559 138,658 Total liabilities & equity $1,476,129 $1,066,019 $1,476,129 $1,066,019 INCOME STATEMENTS Total interest income $57,630 $46,678 $20,741 $16,515 Total interest expense 30,839 27,549 10,607 9,775 Net interest income 26,791 19,129 10,134 6,740 Provision for loan losses 8,539 2,405 1,800 1,515 Net after provision 18,252 16,724 8,334 5,225 NONINTEREST INCOME Service charges on deposits 583 362 210 121 Gain (loss) sale of securities 312 (7) - - Other income 1,095 921 375 292 Total noninterest income 1,990 1,276 585 413 NONINTEREST EXPENSE Salaries and benefits 12,628 9,266 4,220 3,258 Occupancy and equipment 3,376 2,404 1,213 828 Data processing 1,359 1,049 473 393 Advertising 791 494 290 194 Postage, printing and supplies 357 368 113 121 Professional fees 471 347 124 121 Other 3,668 1,894 1,368 632 Total noninterest expense 22,650 15,822 7,801 5,547 Income before taxes (2,408) 2,178 1,118 91 Income taxes (1,199) 484 267 (73) Net income $(1,209) $1,694 $851 $164 ASSET QUALITY Net charge-offs $5,825 $615 $2,083 $161 Nonperforming assets: Other real estate owned $11,653 $1,612 $11,653 $1,612 Nonperforming loans 15,258 8,817 15,258 8,817 Nonperforming assets $26,911 $10,429 $26,911 $10,429 Nonperforming loans to total loans 1.25% 1.05% 1.25% 1.05% Reserve for loan losses to total loans 1.01% 1.06% 1.01% 1.06%
